                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB CHARLES FARLEY,
    Plaintiff,                           t-lLED
                                         FEB 2:6 i:-;t1
       v.                            KATEBAR~ A~,vi         IVIL ACTION NO.19-CV-5371
                                    ay          :   Oep. Cletk
BRITTANY BORRELLI, et al.,
     Defendants.

                                         MEMORANDUM
                                                                                           %_
SANCHEZ, C.J.                                                            FEBRUAR~

       Plaintiff Jacob Charles Farley brings this pro se prisoner civil rights action pursuant to 42

U.S.C. § 1983. Farley ~lleges he was wrongfully charged with aggravated harassment and

institutional vandalism and "denied justice" after prison officials at Northampton County Prison

failed to fully investigate an incident that occurred between Farley and a correctional officer.

Farley has also moved to proceed in forma pauperis. Because it appears that Farley is unable to

afford to pay the filing fee, the Court will grant him leave to proceed in forma pauperis. 1 The

Court will, however, dismiss the Complaint without prejudice for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).




1
   By Order dated November 20, 2019, the Court initially denied Farley's request to proceed in
forma pauperis without prejudice based on his failure to sign his motion and submit a certified
copy of his prisoner account statement. (ECF No. 4 at 1.) The Court directed Farley to either pay
$400 to the Clerk of Court or to file a signed motion to proceed in forma pauperis along with a
certified copy of his prisoner account statement within thirty days. (Id.) Farley subsequently filed
the pending Motion to Proceed In Forma Pauperis which is now properly before the Court for
review, along with his certified prisoner account statement. (ECF Nos. 5, 6).
I.        FACTUAL ALLEGATONS 2

          Farley, a prisoner currently incarcerated at Northampton County Prison, brings this action

pursuant to 42 U.S.C. § 1983 alleging violations of his civil rights by Defendant Brittany Borrelli,

a Correctional Officer at Northampton County Prison, Shield No. 469 ("CO Borrelli"), and

Defendant Charles Horvath, a "Jail Investigator" at the Prison. (ECF No. 2 at 2.) 3 Farley sued the

Defendants in both their individual and official capacities.

          Farley's allegations relate to an interaction between Farley and CO Borrelli which occurred

on or about July 26, 2019. (Id. at 4.) Although the specific details are a bit unclear, Farley alleges

that on that date he "had hit [his] head on the glass window" of his cell causing it to "shatter[]"

and leaving Farley with "blood in [his] eyes[.]" (Id. at 4-5.) Farley claims that after the window

was shattered, CO Borrelli "reached into [his] window that was covered in blood" to spray Farley

with mace. (Id.) Farley asserts the can of mace CO Borrelli attempted to use did not function

properly which caused her reach for a different can of mace from anther correctional officer

nearby. (Id. at 5.) Once she obtained the new can of mace, Farley alleges CO Borrelli "put her

arm back in the [broken] window" of his cell which caused Farley's blood to get on her arm and

uniform. 4 (Id.) Farley claims this incident "is all on camera" but that he has been denied his "right

to prove [his] in[n]ocence by [way of] the footage." (Id. at 4.) He further contends that nonparty

Correctional Officer Watson witnessed this incident and provided Farley with a signed statement.

(Id. at 5.)




2
     The factual allegations set forth in this Memorandum are taken from Farley's Complaint.

3
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.

4
     There is no allegation that CO Borrelli ultimately ended up spraying Farley with mace.

                                                  2
       Farley alleges Defendant Horvath was supposed to investigate this incident, but CO

Borrelli fabricated a story to Horvath to explain how she got Farley's blood on her arm and

uniform. (Id. at 4.) Farley contends CO Borrelli "told ... Horvath that [Farley] spit blood at her"

to explain its presence. (Id.) According to Farley, Horvath, apparently accepting CO Borrelli' s

explanation of the events, did not conduct a full investigation and thereby "denied [him his] rights

to be investigated" with respect to this matter. (Id.) Based on this incident, Farley was charged

with one count of aggravated harassment by a prisoner 5 and one count of institutional vandalism

of a state government building. 6          Commonwealth v. Farley, CP-48-CR-0003091-2019

(Northampton Count Court of Common Pleas) at 2. He contends "the charges being pressed

against [him] are false and fabricated and that [he] is being denied justice and [his] rights to view

the footage and" to have a fair investigation of the incident. (Id. at 7.) Farley claims he has

submitted multiple grievances regarding this incident, but they have all been ignored, and that

Horvath "threatened to press charges" if Farley continued to ask Horvath more questions about the

incident via the grievance request slips he submitted. (Id. at 6-7.)

       Farley alleges he received seven (7) stiches while in prison, but was not taken to a hospital

at the time of the incident. (Id. at 5.) He claims he later learned that his nose was broken from the




5 See 18 Pa. C.S.A. § 2703.1 ("A person who is confined in or committed to any local or county
detention facility, jail or prison or any State penal or correctional institution or other State penal
or correctional facility located in this Commonwealth commits a felony of the third degree if he,
while so confined or committed ... intentionally or knowingly causes or attempts to cause another
to come into contact with blood, seminal fluid, saliva, urine or feces by throwing, tossing, spitting
or expelling such fluid or material.")
6See 18 Pa. C.S.A. § 3307(a)(3) ("A person commits the offense of institutional vandalism if he
knowingly desecrates, ... , vandalizes, defaces or otherwise damages: ... (3) any school,
educational facility, community center, municipal building, courthouse facility, State or local
government building or vehicle or juvenile detention center[.]")


                                                  3
impact (presumably from hitting his head on the window), but he was "not given proper medical

treatment." (Id.) As relief, Farley states he "would like to discuss [his] options[,]" but he also

notes that he does "wish to press charges on both" Defendants. (Id.)

II.     STANDARD OF REVIEW

       The Court will grant Farley leave to proceed in forma pauperis because it appears that he

1s incapable of paying the fees to commence this civil action. 7          Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if, among other things, it fails to

state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F .3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id. As Farley is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION

       Farley does not clearly articulate which specific constitutional rights he claims CO Borrelli

and Horvath violated in this case with respect to the July 26, 2019 incident detailed above. 8




7 However, because Farley is a prisoner, he is obliged to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b). ·

8 Farley seeks to bring these claims against CO Borelli and Horvath in both their individual and
official capacities. (ECF No. 2 at 2.) Official capacity claims against corrections officials are
indistinguishable from claims against the entity that employs them. See Kentucky v. Graham, 4 73
U.S. 159, 165-66 (1985) ("Official-capacity suits ... 'generally represent only another way of
pleading an action against an entity of which an officer is an agent."') (quoting Monell v. Dep 't of
Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). "[A]n official-capacity suit is, in all respects other
than name, to be treated as a suit against the entity." Id. Northampton County is the entity that
                                                  4
Instead, Farley makes passmg references to general concepts like "cruel and unusual

punishment[,]" 9 the "denial of justice[,]" and being "denied" various rights to an investigation and

to prove his innocence by way of video footage. (ECF No. 2 at 3-4, 7. Farley suggests Horvath

violated his rights by not fully investigating the July 26, 2019 incident or his subsequent

complaints about that incident. To the extent Farley is raising such a claim pursuant to 42 U.S .C.

§ 1983, his claim fails, as there is no free-standing right to a government investigation. Graw v.

Fantasky, 68 F. App' x 378, 383 (3d Cir. 2003)("[A]n allegation of a failure to investigate, without



employs the corrections officials named as Defendants here. Accordingly, official capacity claims
against them are more properly brought against Northampton County itself.
   A municipal body or other local government unit which is not part of a state for Eleventh
Amendment purposes, such as Northampton County, may be a "person" subject to suit under §
1983. Monell, 436 U.S . at 690-91. However, Farley has failed to state a claim against
Northampton County because nothing in his Complaint alleges that the purported violation of his
constitutional rights stemmed from a municipal policy or custom. See Monell, 436 U.S. at 694
(local governments are not liable under§ 1983 "for an injury inflicted solely by [their] employees
or agents," but are liable if a municipal custom or policy caused the plaintiffs injury).
Accordingly, to the extent Farley' s official capacity claims are construed as claims against
Northampton County, those claims will be dismissed.

9  Farley asserts in a general, conclusory fashion that the Defendants violated his right to be free
from "cruel and unusual punishment[.]" (See ECF No. 2 at 3.) With respect to the nature of his
injuries, Farley alleges that he was "given 7 stiches in the jail" but that he "was not taken to a
hospital[.]" (Id. at 5) He contends that he later learned his "nose was broken from the i[m]pact"
of hitting his head on the glass window, but claims that he was "not given proper medical
treatment." (Jd.)
  The sporadic allegations of Farley's Complaint make it difficult to discern his precise claims.
However, the Court does not understand Farley's Complaint to be, at its core, about deliberate
indifference to serious medical needs under the Fourteenth Amendment. Farley did not
sufficiently develop that claim or allege facts from which the Court could reasonably infer the
existence of such a claim. See Lewis v. Wetzel, Civ. A. No. 19-3019, 2020 WL 883109, at* 2 n.1
(3d Cir. Feb. 24, 2020) (observing that the mention of a generalized legal theory which is
"not develop[ed] as a claim in any way" may properly be interpreted as failing to raise "separate
claim" independent of the remainder of the case). In any event, Farley does not allege facts
regarding the extent of his need for medical care, or his attempts or requests to obtain treatment
from the named Defendants. Accordingly, even if his Complaint could be understood to raise such
a claim, his vague, conclusory statements set forth above, standing alone, cannot support a
plausible claim for deliberate indifference to his medical needs against the Defendants. See
Farmer v. Brennan, 511 U.S. 825, 835 (1994).
                                                 5
another recognizable constitutional right, is not sufficient to sustain a section 1983 claim.")

(quotations omitted); see also Boseski v. N Arlington Municipality, 621 F. App'x 131 , 135 (3d Cir.

2015) (per curiam) ("Boseski has no cognizable claim against a government entity for its failure

to investigate or bring criminal charges against another individual."). Moreover, to the extent

Farley seeks relief in the form of "pressing charges" against CO Borrelli and Horvath, "a private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another." See

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Because Farley cannot state a plausible claim

based on alleged failures of officials to investigate crimes or prosecute individuals, this claim will

be dismissed.

       Beyond his claims regarding the lack of an investigation and his desire to press charges,

Farley also contends CO Borrelli fabricated her story to Horvath and that the criminal charges filed

against him arising from the July 26, 2019 incident are false, are affecting his release, and represent

a denial of justice to him. Additionally, Farley claims the July 26, 2019 incident was captured by

video surveillance at the prison and that he has been denied access to the footage to prove his

innocent. (ECF No. 2 at 4.) In analyzing these issues, it is important to note that at the time Farley

submitted the Complaint to the Court on November 15, 2019, Farley's criminal proceeding on the

charges of aggravated harassment by a prisoner and institutional vandalism were actively

proceeding in state court. Since the time of that submission, however, the facts and circumstances

have changed considerably. The criminal docket for the Northampton County Court of Common

Pleas proceeding clearly reflects that as of February 12, 2020, Farley entered into a negotiated plea

agreement, and pled guilty to an updated charge of simple assault and institutional vandalism,

while the aggravated harassment by a prisoner charge was withdrawn. Commonwealth v. Farley,

CP-48-CR-0003091-2019 (Northampton Count Court of Common Pleas) at 2-3, 8.



                                                  6
        Farley's February 12, 2020 guilty plea is meaningful because "a guilty plea represents a

break in the chain of events which has preceded it in the criminal process. When a criminal

defendant has solemnly admitted in open court that he is in fact guilty of the offense with which

he is charged, he may not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea." Tollett v. Henderson , 411

U.S. 258, 267 (1973). "It is well-settled that a defendant's properly counseled and entered plea of

guilty admits all of the elements of a formal criminal charge and waives a multitude of federal

constitutional rights, including the privilege against compulsory self-incrimination, the right to

confront one's accusers, the right to a jury trial, the right to a speedy trial, and the right to require

the prosecutor to prove the crime beyond a reasonable doubt." Beto v. United States, Civ. A. No.

01-1669, 2002 WL 1374243, at *2 (E.D. Pa. June 25, 2002) (citing Tollett, 411 U.S. at 267).

Although Farley' s Complaint does not clearly articulate the legal theories underlying his each of

his claims, it is clear he alleges that the actions of CO Borelli and Horvath related to the July 26,

2019 incident violated several of his constitutional rights and that he was denied access to the

video footage that could prove his innocence. In this circumstance, however, Farley's February

12, 2020 guilty ple_a represents a break in the chain of events in his criminal proceeding and marks

the point at which Farley waived his ability to challenge the alleged violations of his federal

constitutional rights.

        Even broadly construing the Complaint to allege that the failure to disclose the video

footage or the initiation of false charges undermines Farley' s guilty plea, such a claim is not

cognizable. That is because, "to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction

or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed



                                                   7
on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court's issuance of a writ of habeas

corpus[.]" Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation omitted); see

also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) ("[A] state prisoner's§ 1983 action is barred

(absent prior invalidation)-no matter the relief sought (damages or equitable relief), no matter

the target of the prisoner's suit (state conduct leading to conviction or internal prison

proceedings)- if success in that action would necessarily demonstrate the invalidity of

confinement or its duration." (emphasis omitted)). Here, the conviction or sentence arising from

the July 26, 2019 incident was not reversed on direct appeal, was not expunged by executive order,

was not declared invalid by a state tribunal, and was not called into question by the issuance of a

writ of habeas corpus. And because Farley cannot maintain a claim under § 1983 at this time, his

claims will be dismissed without prejudice subject to refiling as a new case if a challenge to his

conviction or sentence is later resolved in his favor.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Farley leave to proceed in forma pauperis

and dismiss his Complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure

to state a claim. Farley will not be given leave to amend as amendment would be futile. An

appropriate Order follows.

                                               BY THE COURT:




                                                  8
